Title: To George Washington from Lieutenant Colonel Samuel Blackden, 4 June 1779
From: Blackden, Samuel
To: Washington, George


        
          May it Please your Excellency—
          Salisbury [Conn.]June 4th 1779
        
        I am sorry that necessity obliges me to inform you, that the affairs of Colonel Sheldons Regiment are in such a situation, that I cannot make it consistant with my Ideas of a Military character, to continue any longer under his command.
        The Reasons that occur are Numerous, but not to intrude upon your Excellencys leisure I Shall mention but one, which I hope will be considerd as sufficient for the step now taken.
        Sometime last fall, Colonel Sheldon Viewed a letter from the whole of the Captains, and Subalterns of his Regiment, which conveyed in the most pointed terms, great complaints on every part of his conduct, and directly attackd his character in Everything that shoud be dear to a Soldier and a Gentleman.
        This letter was taken no Notice off by the Colonel, and it soon became Public—Copies were handed about for the Amusement of those who pleased to Read them, yet the matter Remaind in this Situation till orders arrived for our Marching from Durha⟨m⟩ when a Settlement was made in private, by Colonel Sheldon and about one half the officers that had signd the letter, being all that were then present.
        If it woud not savour of presumption I woud suggest, that as it was always in Colonel Sheldons power he shoud in sometime less than Six months after the Receipt of the aforesaid letter have calld his Officers together, those who had not signd (being the Field and Staff) as well as those who had, and by an Open manly explanation have convinced them of their Errors, or if that coud not have been done, have made such satisfaction as might have evinced a Design of Reformation, instead of which the Settlement was made in private by only nine of the Gentleman who signd the letter under a promise not to disclose the terms.
        Had this dispute been known no farther than the small circle of the Regiment, I might have saccrifized my private opinion, to my desire of Continuing in the service of my country, and not have troubled your Excellency about it, but in the present Circumstances whatever mortifing reluctance I feel, I consider myself under the greatest obligation to quit this Regimt it being my opinion, that no one woud excuse me for Suffering my private regard for one who has not Supported his military character to cause me to loose sight of mine.
        I have a favour to intreat of your Excellency which is that my Servant John Myers, a German whom I brought into the Regiment may be discharged according to my promise to him, and that by him you

will be pleased to convey me your answer. I have the Honor to be with the greatest Respect your Exccellencys most Obedient & most humble Servant
        
          Saml BlackdenLt Col. 2d Lt Dragoons
        
      